646 So. 2d 688 (1993)
Curtis Matthew CAPERS
v.
STATE.
CR-92-0430.
Court of Criminal Appeals of Alabama.
August 13, 1993.
Curtis Matthew Capers, pro se.
James H. Evans, Atty. Gen., and Andrew Redd, Dept. of Corrections, for appellee.
MONTIEL, Judge.
Curtis Matthew Capers filed a petition for a writ of habeas corpus with the Escambia Circuit Court, alleging that he has not been credited with jail time for the time he spent at liberty or on erroneous release. The State, in its brief, acknowledges that the appellant's allegation has merit. This court in McCall v. State, 594 So. 2d 733 (Ala.Crim. App.1992), held that a defendant is entitled to habeas corpus relief if the court determines "that he was erroneously released, that his release occurred through no fault of his own, and that he had not been given credit for the time he spent at liberty on that erroneous release." 594 So.2d at 734. Therefore, this cause is remanded to the circuit court with instructions that a hearing be held to determine whether the factual allegations made by the appellant are true. If the allegations are found to be true, the appellant is entitled to habeas corpus relief.
The circuit court is ordered to file written findings of fact with this court within 60 days of this opinion.
*689 REMANDED WITH INSTRUCTIONS.[*]
All the Judges concur.
NOTES
[*]  Editor's Note: On return to the remand, the court on July 8, 1994, dismissed the appeal, without opinion.